Name: Council Decision of 16 July 1997 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation of the nomination of a Special Envoy for the African Great Lakes Region
 Type: Decision
 Subject Matter: politics and public safety;  Africa;  economic policy;  European construction;  international security
 Date Published: 1997-07-24

 Avis juridique important|31997D0448Council Decision of 16 July 1997 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation of the nomination of a Special Envoy for the African Great Lakes Region Official Journal L 197 , 24/07/1997 P. 0001 - 0001COUNCIL DECISION of 16 July 1997 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation of the nomination of a Special Envoy for the African Great Lakes Region (97/448/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Articles J.3 and J.11 thereof,Whereas Joint Action 96/250/CFSP of 25 March 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region (1), the application of which was extended by Decision 96/441/CFSP (2), comes to an end on 31 July 1997;Whereas the Council decided, by Decision 96/589/CFSP (3), to charge an additional sum of ECU 1 300 000 to the general budget of the European Communities for 1996,HAS DECIDED AS FOLLOWS:Article 1The application of Joint Action 96/250/CFSP is hereby extended to 31 July 1998. The Joint Action shall be reviewed six months after the date on which this Decision is adopted.Article 2In order to cover the costs related to the mission of the Special Envoy for the African Great Lakes Region, an additional sum of ECU 1 415 000 shall be charged to the general budget of the European Communities for 1997.Article 3This Decision shall enter into force on the date of its adoption. It shall be published in the Official Journal.Done at Brussels, 16 July 1997.For the CouncilThe PresidentJ. POOS(1) OJ No L 87, 4. 4. 1996, p. 1.(2) OJ No L 185, 24. 7. 1996, p. 1.(3) OJ No L 260, 12. 10. 1996, p. 5.